
	
		I
		112th CONGRESS
		1st Session
		H. R. 1910
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Bartlett (for
			 himself, Mr. Israel,
			 Mr. Conyers,
			 Mr. Harper,
			 Mr. Al Green of Texas,
			 Mr. Kissell,
			 Ms. Norton,
			 Mr. Carson of Indiana,
			 Mr. LoBiondo,
			 Ms. Ros-Lehtinen,
			 Mr. Ruppersberger,
			 Mr. West, and
			 Mr. Harris) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To extend for one year the authority of certain members
		  of the Armed Forces and veterans to transfer unused Post-9/11 Educational
		  Assistance benefits to family members.
	
	
		1.One-year extension of
			 authority to transfer unused Post-9/11 Educational Assistance benefits to
			 family members
			(a)Expansion of
			 transfer eligibilityDuring
			 the one-year period beginning on the date that is 30 days after the date of the
			 enactment of this Act, a covered member shall be deemed to be an eligible
			 individual under subsection (b) of section 3319 of title 38, United States
			 Code, for purposes of such section.
			(b)Transfer and use
			 of transferred benefitsExcept as provided by subsection (a), the
			 transfer and use of any entitlement to educational assistance under chapter 33
			 of title 38, United States Code, transferred pursuant to this section shall
			 otherwise be carried out in accordance with section 3319 of such title to the
			 maximum extent feasible.
			(c)Covered member
			 definedIn this section, the
			 term covered member means an individual who—
				(1)is entitled to educational assistance under
			 chapter 33 of title 38, United States Code; and
				(2)is—
					(A)a member of the Armed Forces (including the
			 reserve components) who has completed an aggregate of more than 10 years of
			 active duty service; or
					(B)a veteran who served an aggregate of more
			 than 10 years of active duty service.
					
